Title: Thomas Jefferson to Nicolas G. Dufief, [18] September 1813
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          Dear Sir Monticello Sep.  6. for 18 13.
          Your favor of the 6th has been recieved & I thank you for having forwarded the book to mr Adams as desired.
			 in the Aurora of Sep. 7. I see a book advertised as under publication at N. York under the title of ‘the American brewer & malster’ which, as teaching the method of
			 malting Indian corn I should be very glad to get. could
			 you
			 procure it for me if published or when published. I would also thank you for the 2. copies, if to be had, of the little French work Du bonheur et de la morale. it was published in Paris in petit format, without the author’s name. it is the best general treatise on Morals, either antient or modern, which I have ever seen, & deserves well a good translation into our
			 language. I think it
			 would be a work of great sale.
          I salute you with esteem & respect.Th: Jefferson
        